UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5527 DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Money Market Fund, Inc. August 31, 2015 (Unaudited) Coupon Maturity Principal Short-Term Investments96.5% Rate (%) Date Amount ($) Value ($) Allamuchy Township Board of Education, GO Notes (School Bonds) 4.50 3/15/16 150,000 153,160 Allendale Borough, GO Notes, Refunding (General Improvement Bonds) 1.00 7/1/16 280,000 280,926 Avalon Borough, GO Notes (General Improvement Bonds and Water/Sewer Utility Bonds) 5.00 5/15/16 285,000 294,117 Bergen County, GO Notes (County College Bonds and Special Services School Bonds) 2.00 1/15/16 200,000 201,162 Bergen County, GO Notes (County College Bonds, General Improvement Bonds, School Bonds and State Aid County College Bonds) 4.00 10/15/15 300,000 301,258 Bergen County, GO Notes (General Improvement Bonds and Special Services/Vocational School Bonds) 2.00 12/1/15 1,320,000 1,326,130 Bergen County Improvement Authority, County Guaranteed Governmental Loan Revenue, Refunding (Saddle Brook Township Project) 2.00 9/1/15 225,000 225,000 Bergenfield Borough, GO Notes, BAN 1.00 3/2/16 523,000 524,430 Bernardsville Borough, GO Notes (General Bonds and Sewer Bonds) 2.25 8/15/16 504,000 512,649 Bloomfield Township, GO Notes, BAN (Water Utility) 1.50 8/5/16 3,250,000 3,279,340 Boonton Town School District Board of Education, GO Notes, Refunding (School Bonds) 1.50 1/15/16 145,000 145,547 Bordentown Regional School District Board of Education, GO Notes, Refunding 5.00 1/15/16 650,000 660,835 Bound Brook Borough Board of Education, GO Notes (School Bonds) 3.00 1/15/16 560,000 565,303 Branch Banking and Trust Co. Municipal Trust (Series 2044) (Port Authority-Port Newark, Marine Terminal Rent-Backed Revenue (Newark Redevelopment Projects)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Trust Co. and LOC; Branch Banking and Trust Co.) 0.06 9/7/15 8,190,000 a,b,c 8,190,000 Branch Banking and Trust Co. Municipal Trust (Series 2056) (New Jersey Economic Development Authority, School Facilities Construction Revenue) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.06 9/1/15 10,105,000 a,b,c 10,105,000 Brick Township, GO Notes, Refunding 5.00 5/1/16 155,000 159,460 Brick Township Municipal Utilities Authority, Revenue, Refunding 5.00 12/1/15 100,000 101,101 Brigantine, GO Notes, BAN 1.00 12/9/15 3,466,000 3,470,299 Burlington County, GO Notes 4.13 9/1/15 100,000 100,000 Burlington County, GO Notes (General Improvement Bonds) 3.38 9/1/15 100,000 100,000 Burlington County, GO Notes (General Improvement Bonds) 3.50 9/1/16 800,000 824,766 Camden County, GO Notes, Refunding (County-Guaranteed Open Space Trust Fund) 3.00 6/1/16 595,000 606,357 Camden County Improvement Authority, County Guaranteed Lease Revenue, Refunding 4.50 9/1/15 100,000 100,000 Camden County Improvement Authority, County Guaranteed Loan Revenue (County Capital Program) 3.00 1/15/16 390,000 393,684 Camden County Improvement Authority, LR, Refunding 3.00 9/1/15 100,000 100,000 Camden County Improvement Authority, Special Revenue (Congregation Beth El Project) (LOC; TD Bank) 0.05 9/7/15 1,300,000 a 1,300,000 Cape May County, GO Notes (General Improvement Bonds) 4.00 9/1/15 100,000 100,000 Cape May County Municipal Utilities Authority, Sewer Revenue, Refunding 5.75 1/1/16 495,000 503,943 Cherry Hill Township Board of Education, GO Notes, Refunding (School Bonds) 4.00 2/15/16 220,000 223,508 Clifton, GO Notes, Refunding 4.00 7/15/16 100,000 103,054 Collingswood Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 6/1/16 300,000 305,588 Colts Neck Township Board of Education, GO Notes, Refunding (School Bonds) 2.00 2/1/16 125,000 125,777 Cumberland County, GO Notes (County College Bonds and General Improvement Bonds) 3.00 2/15/16 780,000 789,223 Cumberland County, GO Notes (General Improvement Bonds) 5.00 11/1/15 635,000 639,935 Essex County, GO Notes (County College Bonds and County Vocational School Bonds) 3.00 9/1/15 115,000 115,000 Essex County Improvement Authority, Airport Revenue, Refunding 2.00 10/1/15 245,000 245,295 Essex County Improvement Authority, Guaranteed Lease Revenue, Refunding (County Correctional Facility Project) 4.00 10/1/15 100,000 100,287 Essex County Improvement Authority, Project Consolidation Revenue, Refunding 3.00 12/15/15 1,205,000 1,214,293 Essex County Utilities Authority, Solid Waste System Revenue, Refunding 5.00 4/1/16 250,000 256,311 Florence Township, GO Notes, Refunding (The Board of Commissioners of Fire District Number 1) 2.00 7/15/16 175,000 176,813 Franklin Lakes Borough, GO Notes (General Capital Bonds) 1.00 9/1/15 230,000 230,000 Garwood Borough, GO Notes (General Improvement Bonds) 1.50 4/1/16 135,000 135,861 Guttenberg, GO Notes, BAN 1.00 3/18/16 1,500,000 1,503,247 Hamilton Township, GO Notes 2.00 6/1/16 250,000 252,607 Hamilton Township, GO Notes (General Improvement Bonds) 2.00 6/1/16 800,000 808,343 Hanover Park Regional High School District Board of Education, GO Notes (School Bonds) 4.00 10/1/15 100,000 100,294 Harrington Park Borough, GO Notes 1.50 8/15/16 290,000 292,753 Hillsborough Township Board of Education, GO Notes, Refunding (School Bonds) 5.38 10/1/15 100,000 100,399 Hillsdale Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 7/15/16 355,000 362,373 Hopewell Township, GO Notes (Affordable Housing Bonds, General Improvement Bonds and Open Space Bonds) 3.00 2/15/16 100,000 101,162 Hopewell Valley Regional School District Board of Education GO Notes, Refunding (School Bonds) 3.00 1/15/16 150,000 151,404 Hudson County Improvement Authority, Essential Purpose Pooled Governmental Revenue (LOC; TD Bank) 0.01 9/7/15 5,000,000 a 5,000,000 Jersey City, GO Notes (BAN, Real Property Tax Appeal Notes and Special Emergency Notes) 1.00 12/11/15 4,900,000 4,906,560 Jersey City, GO Notes (General Improvement Bonds) 5.00 1/15/16 100,000 101,526 Jersey City, GO Notes (Real Property Tax Appeal Refunding Notes and Special Emergency Notes) 1.00 4/14/16 2,268,740 2,275,282 Lakewood Township, GO Notes, Refunding (General Improvement Bonds and Pension Bonds) 4.00 1/15/16 200,000 202,604 Lavallette Borough, GO Notes, Refunding 1.50 4/1/16 315,000 317,009 Lenape Regional High School District Board of Education, GO Notes, Refunding (School Bonds) 3.00 3/15/16 270,000 273,699 Leonia Borough Board of Education, GO Notes, Refunding (School Bonds) 4.00 8/15/16 125,000 128,995 Linden, GO Notes 3.75 12/1/15 100,000 100,858 Linden, GO Notes 2.00 3/15/16 425,000 428,635 Little Egg Harbor Township, GO Notes, BAN 1.00 2/3/16 4,000,000 4,006,744 Little Egg Harbor Township Board of Education, GO Notes, Refunding (School Bonds) 2.00 1/15/16 200,000 201,100 Little Falls Township, GO Notes, (BAN and Tax Appeal Refunding BAN) 1.00 12/18/15 1,000,000 1,001,264 Livingston Township, GO Notes (General Improvement Bonds) 2.00 1/1/16 200,000 201,082 Livingston Township, GO Notes, Refunding 3.00 7/15/16 100,000 102,250 Livingston Township Board of Education, GO Notes, GAN 1.00 9/24/15 4,000,000 4,001,404 Lodi Borough Board of Education, COP, Refunding (Lease Purchase Agreement) 2.00 9/15/15 275,000 275,154 Long Beach Township, GO Notes, BAN 1.50 3/22/16 3,000,000 3,015,780 Long Beach Township, GO Notes, Refunding, BAN 1.50 9/1/16 1,000,000 1,007,820 Lower Township Municipal Utilities Authority, Revenue, Refunding 2.00 12/1/15 160,000 160,644 Lumberton Township Board of Education, GO Notes, Refunding (School Bonds) 2.00 2/15/16 810,000 815,600 Mantua Township, GO Notes 2.00 12/1/15 190,000 190,756 Middlesex County, GO Notes (County Vocational-Technical Schools Bonds and General Improvement Bonds) 4.13 1/1/16 105,000 106,219 Monmouth County, GO Notes (County College Bonds) 3.00 3/1/16 290,000 293,951 Monmouth County, GO Notes (County Vocational School Bonds) 3.00 3/1/16 440,000 445,995 Monmouth County, GO Notes, Refunding (General Improvement Bonds and Reclamation Center Utility Bonds) 4.00 3/1/16 300,000 305,346 Monmouth County Improvement Authority, Capital Equipment Pooled Lease Revenue 4.00 10/1/15 235,000 235,695 Monmouth County Improvement Authority, Capital Equipment Pooled Lease Revenue 4.00 10/1/15 115,000 115,341 Monmouth County Improvement Authority, Governmental Loan Revenue 5.00 12/1/15 390,000 394,556 Monmouth County Improvement Authority, Governmental Pooled Loan Revenue 2.75 1/15/16 100,000 100,868 Monmouth County Improvement Authority, Governmental Pooled Loan Revenue, Refunding 5.00 12/1/15 370,000 374,261 Monroe Township Board of Education, GO Notes, Refunding (School District Bonds) 2.00 3/1/16 120,000 120,950 Montclair Township, GO Notes (General Improvement Bonds and Sewer and Water Utility Bonds) 3.00 3/1/16 1,365,000 1,383,741 Montclair Township, GO Notes, Refunding (General Improvement Bonds and Water Utility Bonds) 3.00 2/1/16 125,000 126,347 Morris Plains Borough, GO Notes 1.00 11/1/15 405,000 405,479 Mount Laurel Township Commissioners of Fire District Number 1, GO Notes 2.00 10/1/15 125,000 125,169 Mount Olive Township, GO Notes (General Improvement Bonds and Water Utility Bonds) 2.00 10/15/15 515,000 516,052 Mount Olive Township Board of Education, GO Notes, Refunding (School Bonds) 2.00 1/15/16 300,000 301,776 New Brunswick, GO Notes, Refunding (School Bonds) 3.00 10/1/15 225,000 225,471 New Brunswick Parking Authority, Parking Revenue, Refunding 4.00 1/1/16 320,000 323,783 New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wells Fargo Bank) 0.17 9/7/15 3,495,000 a 3,495,000 New Jersey Economic Development Authority, EDR (Diocese of Metuchen Project) (LOC; Bank of America) 0.03 9/7/15 21,895,000 a 21,895,000 New Jersey Economic Development Authority, EDR (Hathaway Associates, LLC Project) (LOC; Wells Fargo Bank) 0.20 9/7/15 1,195,000 a 1,195,000 New Jersey Economic Development Authority, EDR (Marco Holdings, LLC Project) (LOC; Wells Fargo Bank) 0.20 9/7/15 800,000 a 800,000 New Jersey Economic Development Authority, EDR (Maroukian Realty, LLC Project) (LOC; TD Bank) 0.10 9/7/15 685,000 a 685,000 New Jersey Economic Development Authority, EDR (Paddock Realty, LLC Project) (LOC; Wells Fargo Bank) 0.20 9/7/15 1,245,000 a 1,245,000 New Jersey Economic Development Authority, EDR (PB Tower, LLC and Metro Packaging and Imaging, Inc. Project) (LOC; TD Bank) 0.20 9/7/15 2,685,000 a 2,685,000 New Jersey Economic Development Authority, EDR (PB Tower, LLC and Metro Packaging and Imaging, Inc. Project) (LOC; TD Bank) 0.20 9/7/15 730,000 a 730,000 New Jersey Economic Development Authority, EDR (RCC Properties, LLC Project) (LOC; Wells Fargo Bank) 0.20 9/7/15 390,000 a 390,000 New Jersey Economic Development Authority, EDR (The Trustees of the Lawrenceville School Project) (Liquidity Facility; JPMorgan Chase Bank) 0.01 9/1/15 600,000 a 600,000 New Jersey Economic Development Authority, EDR (The Trustees of the Lawrenceville School Project) (Liquidity Facility; JPMorgan Chase Bank) 0.01 9/1/15 2,300,000 a 2,300,000 New Jersey Economic Development Authority, EDR (Volunteers of America Delaware Valley Property, Inc. Project) (LOC; TD Bank) 0.05 9/7/15 1,180,000 a 1,180,000 New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC) (LOC; JPMorgan Chase Bank) 0.20 9/7/15 895,000 a 895,000 New Jersey Economic Development Authority, IDR (Penwell Holdings LLC Project) (LOC; TD Bank) 0.10 9/7/15 460,000 a 460,000 New Jersey Economic Development Authority, Revenue (CPC Behavioral Healthcare Project) (LOC; Wells Fargo Bank) 0.17 9/7/15 1,400,000 a 1,400,000 New Jersey Economic Development Authority, Revenue (Developmental Disabilities Association of New Jersey Inc. Project) (LOC; Wells Fargo Bank) 0.17 9/7/15 1,300,000 a 1,300,000 New Jersey Economic Development Authority, Revenue (ESARC, Inc.) (Liquidity Facility; TD Bank) 0.07 9/7/15 1,940,000 a 1,940,000 New Jersey Economic Development Authority, Revenue (Falcon Safety Products, Inc. Project) (LOC; PNC Bank NA) 0.12 9/7/15 1,020,000 a 1,020,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wells Fargo Bank) 0.20 9/7/15 1,410,000 a 1,410,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wells Fargo Bank) 0.20 9/7/15 2,845,000 a 2,845,000 New Jersey Economic Development Authority, Revenue (Oak Hill Academy Project) (LOC; Wells Fargo Bank) 0.17 9/7/15 1,070,000 a 1,070,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; TD Bank) 0.10 9/7/15 4,655,000 a 4,655,000 New Jersey Economic Development Authority, Revenue (Somerset Hills YMCA Project) (LOC; TD Bank) 0.05 9/7/15 2,140,000 a 2,140,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.02 9/7/15 995,000 a 995,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.02 9/7/15 2,250,000 a 2,250,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.02 9/7/15 6,505,000 a 6,505,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.02 9/7/15 4,800,000 a 4,800,000 New Jersey Economic Development Authority, Revenue (Visiting Nurse Association Home Care, Inc. Project) (LOC; Wells Fargo Bank) 0.12 9/7/15 3,065,000 a 3,065,000 New Jersey Economic Development Authority, Revenue (Young Men's Christian Association of Metuchen Project) (LOC; Wells Fargo Bank) 0.17 9/7/15 740,000 a 740,000 New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (Escrowed to Maturity) 5.00 3/1/16 100,000 102,253 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.04 9/7/15 10,000,000 a 10,000,000 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.04 9/7/15 5,470,000 a 5,470,000 New Jersey Educational Facilities Authority, Revenue, CP (Princeton University) 0.04 11/5/15 5,000,000 5,000,000 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Revenue 4.00 9/1/15 195,000 195,000 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Revenue 5.00 9/1/15 100,000 100,000 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Revenue, Refunding 5.00 9/1/15 100,000 100,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 0.02 9/7/15 150,000 a 150,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 0.02 9/7/15 275,000 a 275,000 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Nursing and Rehabilitation, Inc.) (LOC; JPMorgan Chase Bank) 0.02 9/7/15 150,000 a 150,000 New Jersey Health Care Facilities Financing Authority, Revenue (Rahway Hospital) (LOC; Wells Fargo Bank) 0.01 9/7/15 970,000 a 970,000 New Jersey Health Care Facilities Financing Authority, Revenue (The Matheny School and Hospital, Inc.) (LOC; Bank of America) 0.12 9/7/15 1,600,000 a 1,600,000 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (LOC; JPMorgan Chase Bank) 0.01 9/1/15 2,070,000 a 2,070,000 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (LOC; JPMorgan Chase Bank) 0.01 9/1/15 5,900,000 a 5,900,000 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (LOC; TD Bank) 0.01 9/7/15 500,000 a 500,000 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health, Inc.) (LOC; Wells Fargo Bank) 0.02 9/7/15 100,000 a 100,000 New Jersey Housing and Mortgage Finance Agency, SFHR 5.05 10/1/15 85,000 85,314 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Bank of America) 0.02 9/7/15 3,800,000 a 3,800,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Royal Bank of Canada) 0.01 9/7/15 16,000,000 a 16,000,000 Newton, GO Notes, BAN 1.50 8/26/16 1,139,000 1,148,908 North Bergen Municipal Utilities Authority, Sewer Revenue, Refunding 2.00 12/15/15 135,000 135,619 North Bergen Township, GO Notes, Refunding (General Improvement Bonds) 3.00 4/1/16 370,000 375,361 North Haledon Borough, GO Notes (General Improvement Bonds) 1.00 3/15/16 375,000 376,199 North Plainfield Borough, GO Notes (General Improvement Bonds and Sewer Utility Bonds) 3.00 6/1/16 1,180,000 1,201,096 North Wildwood, GO Notes (General Improvement Bonds) 3.00 11/1/15 100,000 100,427 Northfield Board of Education, GO Notes (School Bonds) 2.13 8/1/16 100,000 101,458 Ocean City, GO Notes (General Improvement Bonds) 2.00 9/1/15 400,000 400,000 Ocean City, GO Notes (General Improvement Bonds) 3.00 12/15/15 240,000 241,679 Ocean County, GO Notes, Refunding 3.00 8/1/16 200,000 204,184 Ocean County, GO Notes, Refunding 4.00 8/1/16 100,000 103,284 Ocean County, GO Notes, Refunding 5.00 8/1/16 1,235,000 1,288,578 Ocean County, GO Notes, Refunding (General Improvement Bonds) 4.00 12/1/15 100,000 100,905 Ocean Township, GO Notes 3.00 11/1/15 925,000 929,216 Ocean Township Board of Education, GO Notes (School Bonds) 4.13 9/1/15 365,000 365,000 Old Bridge Municipal Utilities Authority, Revenue, Refunding 3.00 11/1/15 250,000 251,101 Old Tappan Borough, GO Notes (General Improvement Bonds) 1.00 8/15/16 185,000 185,966 Palmyra Borough, GO Notes (General Improvement Bonds and Sewer Utility Bonds) 3.00 3/1/16 580,000 587,314 Parsippany-Troy Hills Township, GO Notes, Refunding (General Improvement Bonds, Sewer Utility Bonds and Water Utility Bonds) 3.00 10/1/15 275,000 275,552 Passaic County, GO Notes 3.00 4/1/16 100,000 101,490 Passaic County, GO Notes, Refunding (County College Bonds and General Improvement Bonds) 5.00 9/1/15 200,000 200,000 Pennsauken Township, Special Emergency Notes 1.00 6/23/16 1,200,000 1,203,367 Pine Hill Borough, GO Notes 2.00 9/1/16 250,000 253,387 Pinelands Regional School District Board of Education, GO Notes, Refunding (School Bonds) 2.00 3/1/16 375,000 377,878 Port Authority of New York and New Jersey (Consolidated Bonds, 152nd Series) (JPMorgan Chase Bank PUTTERS, Series 2945) (Liquidity Facility; JPMorgan Chase Bank) 0.05 9/7/15 1,660,000 a,b,c 1,660,000 Port Authority of New York and New Jersey (Consolidated Bonds, 185th Series) (Citigroup ROCS, Series RR II R-14086) (Liquidity Facility; Citibank NA) 0.06 9/7/15 2,050,000 a,b,c 2,050,000 Princeton, GO Notes (General Improvement Bonds) 2.00 9/15/15 500,000 500,325 Rahway, GO Notes 2.00 8/1/16 350,000 354,784 Rahway, GO Notes, BAN 1.25 9/29/15 2,503,000 2,504,619 Ramapo Indian Hills Regional High School District Board of Education, GO Notes, Refunding (School Bonds) 2.50 6/1/16 1,075,000 1,090,179 Randolph Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 2/1/16 100,000 101,042 Ridgefield Borough Board of Education, GO Notes (School Bonds) 2.00 2/15/16 100,000 100,731 River Edge Borough Board of Education, GO Notes (School Bonds) 4.13 10/15/15 150,000 150,682 River Vale Township, GO Notes (General Capital Bonds and Golf Course Utility Bonds) 2.00 8/1/16 230,000 233,143 River Vale Township, GO Notes (Golf Course Utility Bonds) 2.00 10/1/15 255,000 255,355 Robbinsville Township, GO Notes 3.00 12/1/15 100,000 100,656 Rutgers, The State University, GO Notes 4.00 5/1/16 1,070,000 1,096,663 Rutgers, The State University, GO Notes (Liquidity Facility; U. S. Bank NA) 0.01 9/1/15 4,390,000 a 4,390,000 Rutgers, The State University, GO Notes, Refunding 4.00 5/1/16 260,000 265,831 Rutgers, The State University, GO Notes, Refunding (Liquidity Facility; TD Bank) 0.01 9/1/15 16,235,000 a 16,235,000 Sayreville Borough, GO Notes (General Improvement Bonds) 3.25 9/15/15 100,000 100,107 Somerset County Improvement Authority, County Guaranteed Governmental Loan Revenue (Bridgewater Project) 2.25 9/1/15 100,000 100,000 South Brunswick Township, GO Notes (General Improvement Bonds, Open Space Bonds and Water-Sewer Utility Bonds) 4.00 11/15/15 100,000 100,755 South Orange - Maplewood School District Board of Education, GO Notes, Refunding (School Bonds) 4.00 11/1/15 100,000 100,606 Stafford Township Board of Education, GO Notes, Refunding (School Bonds) 4.25 9/1/15 150,000 150,000 Swedesboro-Woolwich Consolidated School District Board of Education, GO Notes, Refunding (School Bonds) 1.00 2/15/16 625,000 626,389 Toms River Township, GO Notes (General Improvement Bonds and Golf Utility Improvement Bonds) 3.00 6/15/16 100,000 101,969 Toms River Township, Special Emergency Notes 1.00 6/22/16 1,575,000 1,579,404 Trenton, GO Notes (School Bonds) 3.00 4/15/16 100,000 101,482 Union Beach Borough, GO Notes 2.00 2/15/16 100,000 100,589 Union County, GO Notes, Refunding (County Vocational-Technical School Bonds and General Improvement Bonds) 2.00 3/1/16 145,000 146,006 Union County, GO Notes, Refunding (General Improvement Bonds) 5.00 3/1/16 100,000 102,331 Union County Improvement Authority, GO Lease Revenue, Refunding (Juvenile Detention Center Facility Project) 3.60 5/1/16 245,000 249,781 Union Township Board of Education, GO Notes, Refunding (School Bonds) 2.00 1/1/16 110,000 110,559 Upper Freehold Regional School District Board of Education, GO Notes, Refunding (School Bonds) 1.00 2/15/16 235,000 235,587 Waldwick Borough, GO Notes (General Improvement Bonds and Water Utility Bonds) 2.00 11/1/15 240,000 240,669 Wanaque Borough, GO Notes (Assessment Bonds, General Bonds and Water Bonds) 2.25 2/1/16 250,000 251,931 Washington Township Board of Education, GO Notes, Refunding (School Bonds) 5.00 1/1/16 200,000 203,090 Washington Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 2/1/16 240,000 242,526 West Deptford Township, GO Notes, Refunding 1.00 9/1/15 2,020,000 2,020,000 West Windsor Township, GO Notes (General Improvement Bonds) 5.00 11/1/15 150,000 151,135 West Windsor-Plainsboro Regional School District, GO Notes, Refunding (School Bonds) 5.00 9/15/15 540,000 540,970 West Windsor-Plainsboro Regional School District, GO Notes, Refunding (School Bonds) 3.00 12/1/15 100,000 100,644 Willingboro Township, GO Notes (General Improvement Bonds) 2.00 4/15/16 650,000 656,427 Wood-Ridge Borough, GO Notes, BAN 1.00 2/11/16 956,000 958,421 Total Investments (cost $255,699,684) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2015, these securities amounted to $22,005,000 or 8.3% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At August 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 255,699,684 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. By: /s/ Bradley J.
